Citation Nr: 1821429	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-10 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to May 1982.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The Veteran testified at a Travel Board hearing in June 2014 before the undersigned Veterans Law Judge of the Board.  A copy of the transcript has been associated with the Veteran's claims file.

In July 2014, the Board remanded these issues for additional development.


FINDINGS OF FACT

1.  A current low back disability was not manifest in service, was not manifest within one year of separation and is not related to service.

2.  Tinnitus is etiologically related to acoustic trauma sustained in active service.

3.  The Veteran's bilateral hearing loss is at least as likely as not related to his active service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C. § 1101, 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With regards to the claim for service connection for a low back disorder, the Board notes the arguments of the Veteran's representative that the October 2014 VA examination was inadequate.  Specifically, he argues that this VA examiner had failed to provide an opinion as to whether the Veteran's back condition had its clinical onset during active service or is related to any in-service disease, event, or injury per the Remand order.  A review of the examination report indicates that this examiner had specifically noted a nexus opinion.  Therefore, such argument is therefore without merit.  Further, the Board finds that the October 2014 remand directives as to the low back disorder have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

II. Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may legitimately be questioned, a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Low Back Disorder

The Veteran claims entitlement to service connection for a low back disability.  The Veteran stated that he injured his back during his dog handling experiences, and as a result of a truck accident where he went into a ditch and the truck went backwards.  He added he started to experience back pain, sought treatment, and was placed on light duty.  See June 2014 hearing testimony.

The Veteran's service treatment records are negative for treatments or complaints of a back disability.  See October 2014 VA examination.

VA treatment records dated in June 2007 show the Veteran complained of low back pain that began around six weeks prior.  The Veteran indicated he twisted or turned his back, precipitating the discomfort.  An x-ray report showed small marginal osteophytes of L2-L5 vertebrae and mild dextroscoliosis of the spine.  

A September 2009 treatment record notes the Veteran complain of slipping and hurting his back.

A May 2011 VA treatment record noted that a review of an MRI demonstrated degenerative disc disease of the lumbar spine.

More recently, January 2012 VA treatment records show the Veteran received epidural injections into his spine for pain.

The Veteran underwent a VA examination in October 2014.  The examiner noted that the Veteran reported that he injured his back during a truck accident.  The examiner noted that a review of the record and the Veteran's reported history found that service treatment records are silent for any back concerns or evaluations.  There was no documentation of the Veteran's truck incident or evaluation for an injury to his low back.  The examiner noted that there was documentation regarding low back problems in 2011, nearly 30 years after service.  The examiner noted that, in January 2012, he was seen for treated with epidural injections and physical therapy.  The examiner opined that the claimed low back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that there is no documentation of any back injury in service and no record of continuous back pain since the alleged injury in service.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a low back disability is not warranted.

As there is a current diagnosis of degenerative disc disease of the lumbar spine, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such disease is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this instance however, service connection for degenerative disc disease of the lumbar spine on a presumptive basis is not warranted, as the record does not show evidence of degenerative disc disease of the lumbar spine within one year of the Veteran's separation from active duty.  Although the Veteran dated the onset of his disability in service, the first medical evidence of a back disability is the June 2007 VA treatment record, which noted low back pain.  Additionally, the first evidence of a diagnosis of degenerative disc disease of the lumbar spine is in 2011.  Accordingly, service connection for a low back disability on a presumptive basis is not warranted, as a chronic disease did not manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.

To the extent that the Veteran is asserting that he experienced back pain and continuing symptoms thereafter, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 

However, the Board finds it significant that while the Veteran reported in 2007 that he had low back pain from twisting and turning, the Veteran made no complaints relating his back pain to a prior in-service injury.  Additionally, the VA examiner also specifically addressed the Veteran's claims of continuity of symptomatology and noted that there was no record of continuous back pain since service.

As the Veteran was not diagnosed with a low back disability until many years after service, no complaints or findings were noted during the course of his medical service, and there was a significant period between his active service and his post-service complaints where the medical record was silent for complaints of a low back disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Regarding service connection on a direct basis, the Board again notes that the Veteran's service treatment records are negative for complaints or treatments of a low back disability.  Significantly, the only medical opinion addressing the etiology of the claimed low back disability weighs against the claim as the October 2014 VA examiner opined that it was less likely than not that the Veteran's current back disability was causally related to his active service

None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.

Consequently, entitlement to service connection for a low back disability is not warranted on a direct basis.

The Board notes the Veteran and his representative's contentions regarding the etiology of his claimed low back disability.  To the extent that the Veteran and his representative themselves contend that a medical relationship exists between his claimed current low back disability and his service, the Board again acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In the instant case, however, the Board finds that degenerative disc disease of the lumbar spine is not a disability subject to lay diagnosis, as this diagnosis requires medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the claimed low back disability etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999). Additionally, the October 2014 VA examiner provided detailed rationale in support of his opinions and cited to the relevant evidence.  For this reason, the VA examiner's opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed low back disability and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C. § 5107(b).

B. Bilateral Hearing Loss and Tinnitus

In the present appeal, the Veteran asserts that he has bilateral hearing loss and tinnitus as a result of acoustic trauma sustained in active service.  Specifically, he testified that his bilateral hearing loss was aggravated during his military service and that he has suffered from tinnitus, characterized by ringing in the ears, since his service on a continuous basis.  He attributes his hearing loss and tinnitus to acoustic trauma from gunfire and training explosives, as well as aircraft noise.  See June 2014 hearing testimony.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

With regard to the first element required for service connection, results from an October 2014 audiological examination establish that the Veteran has a current bilateral hearing loss disability that satisfies the criteria under 38 C.F.R. § 3.385 (2017).  As such, the current disability element is met.

The Board notes that the veteran's DD Form 214 reflects that his occupational specialties during service included disaster preparedness specialist and security specialist (Military Working Dog Qualified).  It also shows that the veteran received a ribbon for small arms expert marksmanship.  As such, the Board finds that it would have been consistent with the circumstances of the Veteran's service for him to have been exposed to noise trauma in service.

As to the nexus, or link, between the Veteran's currently shown disabilities and service, the Board notes, as an initial matter, that the Veteran is competent to provide statements with respect to the onset, continuity, and presence of hearing loss and tinnitus, inasmuch as the symptoms of such are observable by a lay person.  The Board finds, moreover, that his statements are credible.  The Board notes a separation examination in unavailable; however, the Veteran has indicated that the problems he had with hearing loss and tinnitus have continued, or have been persistently recurrent, to the present time.

The Board also notes a treatment note from the Ear, Nose and Throat clinic, dated in January 1979, provided a diagnosis of mild high frequency sensorineural hearing loss in the left ear, and moderate sensorineural hearing loss in the right ear.  A January 1979 Physical Profile Serial Report indicated the Veteran was required to wear ear protection while working in hazardous noise areas.  Finally, a February 1981 treatment record notes hearing loss for two to three weeks.

The only medical opinion addressing this issue were in the April 2012 and October 2014 VA examination reports in which the examiners indicated that they were unable to determine whether the Veteran's hearing loss and tinnitus were related to service without resort to mere speculation due to the lack of evidence from separation from service.  The Board finds that the opinions of the VA examiners are of limited probative value.

The Board finds the evidence of record sufficient to support the final requirement of service connection, a nexus between the Veteran's current hearing loss and tinnitus and his in-service noise exposure.  While the legal standard to establish service connection is not lowered, when service medical records are incomplete, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Given the credible evidence of noise exposure during service and the Veteran's testimony and other credible evidence concerning the claims, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran experienced difficulty hearing since he was exposed to noise in service.  See 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Accordingly, service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for a low back disability is denied.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


